Citation Nr: 9908334	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic 
headaches, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1996.  A hearing was held in July 1998 in 
Montgomery, Alabama, before Jeff Martin, who is a member of 
the Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

Initially, we note that the RO appears to have changed the 
diagnostic code under which the veteran's post-traumatic 
headaches are rated during the course of the appeal period.  
In examining the basis for the diagnostic code, we note that 
according to the service medical records, the veteran 
sustained a left zygomatic tripod fracture and blow out 
fracture with choroidal rupture and retinal tears to the left 
eye in April 1972, when he was hit with a beer bottle.  The 
separation examination noted light perception only in the 
left eye.  On a VA examination in April 1974, he complained 
of intermittent, throbbing headaches, exacerbated by bright 
lights and reading, since the injury, which covered the 
entire frontal and occasionally the occipital regions of the 
skull.  The pertinent diagnosis was post-traumatic headaches.  
In June 1974, he was granted service connection for post-
traumatic headaches, and assigned a noncompensable rating 
under diagnostic code 8199.  

In May 1996, the veteran filed a claim for an increased 
rating for his service-connected headache disability.  By 
rating action dated in October 1996, he was granted a 10 
percent rating for post-traumatic headaches, based on 
"characteristic prostrating attacks averaging one in two 
months over the last several months."  Although the 
diagnostic code initially entered, 8100, was changed to 8045-
9304, in an undated, hand-written notation, the criteria on 
which the 10 percent evaluation was made were taken from 
diagnostic code 8100, which pertains to migraines.  Likewise, 
the statement of the case provided to the veteran in December 
1996 cited to diagnostic code 8100 as the basis for the 10 
percent rating.  However, the supplemental statement of the 
case furnished in January 1997 discussed the disability in 
terms of diagnostic code 8045, which pertains to "brain 
disease due to trauma."  

As was indicated by the initially assigned 8199 rating, there 
is no specific  diagnostic code for post-traumatic headaches; 
accordingly, it must be rated by analogy.  38 C.F.R. § 4.20 
(1998).  That diagnostic code, 8199, denotes an analogous 
rating for an unlisted condition.  The code is achieved by 
selecting the first two digits from that part of the schedule 
most closely identifying the body system involved, with 
"99" as the last two digits for all unlisted conditions.  
38 C.F.R. § 4.27 (1998).  The 8100 series of the rating 
schedule applies to miscellaneous neurological diseases, 
including migraines, while the 8000 series refers to 
"organic diseases of the central nervous system."  
38 C.F.R. § 4.124a (1998).  Diagnostic code 8045 pertains to 
"brain disease due to trauma," and provides that: 

...purely subjective complaints such as 
headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under 
diagnostic code 9304.  This 10 percent 
rating will not be combined with any other 
rating for a disability due to brain 
trauma. Ratings in excess of 10 percent 
for brain disease due to trauma under 
diagnostic code 9304 are not assignable in 
the absence of a diagnosis of multi-
infarct dementia associated with brain 
trauma. 

38 C.F.R. Part 4, Code  8045 (1998).  

However, the veteran has not been diagnosed with "brain 
disease"; in point of fact, the trauma was to the eye, not 
the brain.  Furthermore, because the 10 percent rating 
permitted under that code is not to be combined with any 
other rating for disability due to brain trauma, we conclude 
that it only applies where the subjective symptoms are the 
only residuals of the injury.  In this case, the veteran has 
demonstrable organic residuals of his injury.  In addition, 
when rating under an analogous code, the disability should be 
rated under a "closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous."  
38 C.F.R. § 4.20 (1998).  Although the veteran has headaches, 
the evidence of record does not show the presence of any of 
the criteria for multi-infarct dementia.  

In contrast, he has a diagnosis of migraine headaches, and he 
has described the specific symptoms, which are more conducive 
to a discussion under diagnostic code 8100 than Codes 8045-
9304.  Diagnostic code 8100 does not expressly preclude or 
require trauma as a precursor.  Thus, based on the evidence 
currently of record, it would appear that an analogous rating 
based on the criteria of diagnostic code 8100 should be 
considered.  However, it would be inappropriate for us to 
make a determination until the record is complete.  

The appellant has presented a well-grounded claim, and, 
therefore, the Department of Veterans Affairs has a statutory 
obligation to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The statutory duty to 
assist includes obtaining all potentially relevant records 
referred to in the record.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  At his hearing before the undersigned, the veteran 
testified that he was treated approximately once a month for 
migraine headaches by a Dr. Eagan, and that he was prescribed 
medication including Midrin for the condition.  In addition, 
Dr. Eagan wrote, in a letter dated in June 1997, that the 
veteran suffered from chronic migraines which occurred at 
least two to four times per week, and that his treatment 
included Midrin.  However, the actual treatment records on 
file from Dr. Eagan, which are dated from 1991 to 1996, show 
only one mention of migraine headaches, in September 1995.  
The treatment was primarily for multiple other medical 
problems, including hepatitis C, alcoholic hepatitis, 
pancreatitis, cirrhosis of the liver, peptic ulcer, 
gastroesophageal reflux, colon polyps, and hypertensive 
vascular disease.  Consequently, the records of treatment 
subsequent to November 1996 must be obtained.  

The veteran also testified that he was evaluated for his 
migraine headaches by a neurologist, Dr. Shelcrof, who he 
apparently sees two to four times per year.  These records 
should be obtained as well, in addition to the VA treatment 
records since September 1996.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  After securing appropriate 
authorizations, the RO should obtain 
copies of the records of the veteran's 
treatment by J. T. Eagan, Sr., M.D., for 
the time period from December 1996 to the 
present.  The RO should request that the 
veteran also provide the complete name and 
address of Dr. Shelcrof, mentioned at the 
hearing as providing treatment for 
migraines.  If the necessary information 
is received, the RO should obtain those 
records as well.  

2.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim.

3.  The RO should obtain the records of 
the veteran's VA treatment dated from 
September 1996 to the present.

4.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
manifestations and severity of his 
service-connected post-traumatic 
headaches.  All indicated studies should 
be obtained or conducted.  The claims 
folder must be provided to the examiner 
prior to the examination, for review 
particularly of the recent treatment 
records.  All findings should be reported 
in detail, and, based on the evidence and 
history, the examiner should estimate the 
intensity, frequency and duration of the 
veteran's headaches, to the extent 
medically feasible.  The basis for all 
conclusions reached should be provided, as 
such is essential for the Board's 
determination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

6.  Thereafter, the RO should prepare a 
rating decision on the issue in question, 
considering whether the most appropriate 
analogous rating is diagnostic code 8100 
or 8045-9304, in view of the above 
discussion, which points out that the 
veteran does not have brain disease, or 
dementia due to brain trauma; but that he 
does have eye trauma, and a diagnosis of 
migraines.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
explains the choice of diagnostic code, 
and the evidence as it applies to that 
code.  

After completion of the requested development, the veteran and 
his representative should be afforded an opportunity to 
respond to the supplemental statement of the case.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 8 -


